Citation Nr: 0828204	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  07-13 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUES

1.  Entitlement to an increased evaluation for tinnitus, 
currently assigned a 10 percent disability evaluation.

2.  Entitlement to an increased evaluation for bilateral 
otitis media, currently assigned a 10 percent disability 
evaluation.

3.  Entitlement to an increased evaluation for perforations 
of the left eardrum, currently assigned a noncompensable 
evaluation.

4.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently assigned a 30 percent disability 
evaluation.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States
ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
September 1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).  

In his March 2007 substantive appeal (VA Form 9), the veteran 
requested a personal hearing before a Veterans Law Judge at 
the RO.  In December 2007, the veteran withdrew his request 
for such hearing.  As no further communication from the 
veteran with regard to a hearing has been received, the Board 
considers his request for a hearing to be withdrawn.  See 38 
C.F.R. §20.704 (2007).

The issues of entitlement to an increased evaluation for 
bilateral otitis media and for bilateral hearing loss will be 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.   The veteran's service-connected tinnitus is assigned a 
10 percent evaluation, the maximum rating authorized under 
Diagnostic Code 6260.

3.  The veteran's service-connected perforation of left 
eardrum is assigned a noncompensable evaluation, the maximum 
rating authorized under Diagnostic Code 6211. 

4.  The veteran's service-connected disabilities have not 
been shown to present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus. 38 
U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.14, 4.87, Diagnostic Code 6260 (2007).

2.  The criteria for a compensable evaluation for 
perforations of the left eardrum have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.14, 4.87, Diagnostic Code 6211 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. Vazquez-Flores, 22 Vet. App. 37 (2008).

In this case, the facts are not in dispute.  Resolution of 
the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus and for perforations of the left 
eardrum.  The veteran is already receiving the maximum 
disability rating available for tinnitus and for perforations 
of the left eardrum under the applicable rating criteria. The 
Board notes that the U. S. Court of Appeals for Veterans 
Claims has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

Therefore, because no reasonable possibility exists that 
would aid in substantiating the claims for an increased 
evaluation for tinnitus and for perforations of the left 
eardrum, any deficiencies of notice or assistance are 
rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) (compliance with the notice and 
assistance provisions is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected disabilities.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to this disability beyond that which is 
set out herein below.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).


Tinnitus

The veteran is currently assigned a 10 percent disability 
evaluation pursuant to 38 C.F.R. § 4.87, Diagnostic Code 
6260, which was revised effective June 23, 2003, to clarify 
existing VA practice that only a single 10 percent evaluation 
is assigned for tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  The veteran 
contends that his tinnitus has grown louder, thus reflecting 
an increase in severity, and argues that a rating in excess 
of 10 percent is warranted.  

Service connection for tinnitus was granted in a February 
2002 rating decision, and a 10 percent rating evaluation was 
assigned effective from July 25, 2000.  The veteran filed his 
claim for an increased rating in December 2003.  Thus, the 
Board will consider only the new version of Diagnostic Code 
6260 that became effective in June 2003 in evaluating the 
claim.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see 
also 38 U.S.C.A. § 5110(g) (West 2002).

As previously noted, Diagnostic Code 6260 provides that 
unilateral or bilateral tinnitus warrants a 10 percent 
disability evaluation.  A single 10 percent disability 
evaluation is the maximum rating available under Diagnostic 
Code 6260, regardless of the volume and frequency of the 
tinnitus.  Consequently, there is no legal basis under which 
a rating in excess of 10 percent may be assigned for tinnitus 
under the schedular criteria.  Thus, the veteran's claim for 
an evaluation in excess of 10 percent for service-connected 
tinnitus must be denied.


Perforations of the left eardrum

The veteran's perforations of the left eardrum are currently 
assigned a noncompensable evaluation pursuant to 38 C.F.R. § 
4.87, Diagnostic Code 6211.  A noncompensable evaluation is 
the only rating available under Diagnostic Code 6211.  
Consequently, there is no basis for assignment of an 
increased or compensable rating for this disability under the 
schedular criteria. 


III.  Other considerations

The Board has given consideration to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2007), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The record fails to reveal any additional 
functional impairment associated with the veteran's 
disabilities of tinnitus or left eardrum perforations to 
warrant further consideration of alternative rating codes.  

Additionally, the Board has contemplated whether the case 
should be referred for extra-schedular consideration.  An 
extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2007).  The Board 
finds no evidence that the veteran's service-connected 
disabilities present such an unusual or exceptional 
disability picture so as to require consideration of an 
extra-schedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1) (2007).  The Board is aware of the 
veteran's complaints that his tinnitus makes it difficult to 
sleep and concentrate.  Nevertheless, the objective medical 
evidence of record does not show that any of these current 
manifestations of the veteran's service-connected tinnitus or 
perforations of the left eardrum result in a marked 
functional impairment in a way or to a degree other than that 
addressed by VA's Rating Schedule.  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations. 38 U.S.C.A. § 1155 (West 
2002).  Generally, the degrees of disability specified in the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Consequently, the 
Board concludes that referral of this case for consideration 
of an extra-schedular rating is not warranted.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).

The Board acknowledges the veteran's arguments that there is 
insufficient medical evidence on which to determine whether 
referral for extraschedular consideration is warranted.  
However, the veteran was afforded VA examinations in 
September 2004 and November 2004, and there are multiple VA 
and private treatment records dated subsequent to the 
veteran's last VA examination of record.  A review of these 
records in light of the veteran's statements and other lay 
statements as to his symptoms does not indicate that the 
medical evidence as it stands does not adequately address his 
symptoms.  Thus, the Board finds that there is a sufficient 
medical basis for determining that an extraschedular referral 
is not warranted for any of the veteran's service-connected 
disabilities.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claims for an increased evaluation for 
tinnitus and for perforations of the left eardrum.   

Because the preponderance of the evidence is against the 
appellant's claims, the benefit of the doubt provision does 
not apply.  Accordingly, the Board concludes that an 
increased evaluation for tinnitus and for perforations of the 
left eardrum   
is not warranted.   


ORDER

An evaluation in excess of 10 percent for tinnitus is denied.

A compensable evaluation for perforations of the left eardrum 
is denied.


REMAND

Reason for Remand: To afford the veteran a VA examination.  

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

The veteran was afforded VA examinations in September 2004 
and November 2004 in connection with his claim for an 
increased evaluation for bilateral hearing loss.  
However, the veteran's representative submitted an informal 
hearing presentation in February 2008 in which it was noted 
that the examinations were almost four years old.  The 
representative argued that the evidence was too old to 
adequately evaluate the current severity of the disability 
and requested another VA examination.  VA's General Counsel 
has indicated that when a claimant asserts that the severity 
of a disability has increased since the most recent rating 
examination, an additional examination is appropriate. 
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994). Therefore, the Board finds that a more recent VA 
examination is in order in this case for the purpose of 
ascertaining the severity and manifestations of the veteran's 
service-connected bilateral hearing loss.

In addition, the September 2004 and November 2004 VA 
examiners were requested to evaluate the veteran's bilateral 
otitis media.  However, the examiners did not adequately 
address the severity of the disorder.  In this regard, the 
Board notes that the examiners did not discuss the veteran's 
otitis media, but instead only indicated that he had had 
infections and was receiving treatment.  As such, these VA 
examination reports do contain the findings necessary to 
evaluate the veteran's bilateral otitis media.  

Moreover, the November 2004 VA examiner indicated that the 
claims file was not available for review.  Applicable 
regulations state that it is essential that, both in the 
examination and evaluation, each disability be viewed in 
relation to its history. See 38 C.F.R. § 4.1.  In this 
regard, medical examinations generally should "take into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully 
informed one." Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination which takes into 
account the records of prior medical treatment so that the 
disability evaluation will be a fully informed one. See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); see also 38 
C.F.R. § 3.326 (2002); VAOPGCPREC 20-95 (July 14, 1995) (a 
VA examiner must review a claimant's prior medical records 
when such a review is necessary to ensure a fully informed 
examination or to provide an adequate basis for the 
examiner's findings and conclusions).  Therefore, the Board 
finds that a VA examination is in order in this case for 
the purpose of ascertaining the severity and manifestations 
of the veteran's service-connected bilateral otitis media.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary. Accordingly, the case is REMANDED 
for the following actions:

The veteran should be afforded a VA 
examination to ascertain the severity 
and manifestations of his bilateral 
hearing loss and bilateral otitis 
media.  Any and all studies, tests, 
and evaluations deemed necessary by 
the examiner should be performed, 
including the Maryland CNC test and a 
puretone audiometry test.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the 
severity of the veteran's bilateral 
hearing loss and bilateral otitis 
media.  The examiner should also 
indicate whether the veteran has any 
complications from his bilateral 
otitis media, such as labrynthitis, 
facial nerve paralysis, or bone loss 
of the skull.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2007), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.




______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


